This is an appeal from an order of the district court of Tulsa county confirming the sale of certain real estate and personal property after levy of execution.
The defendant in error has moved to dismiss on the grounds that the plaintiff in error A.B. Chase has no interest in the case.
However, it appears from the examination of plaintiffs in error's brief submitted in this matter that this cause should be dismissed by the court on its own order for failure of the plaintiffs in error to comply with the rules of this court in their original brief. The court examined the brief to determine therefrom the nature of the case in the court below. There is no abstract of pleadings and not a sufficient abstract of the evidence to determine of what the plaintiffs in error complain. Certain arguments are made and errors claimed about the sale of personal property. Neither the order of sale nor order confirming sale is to be found in the abstract of the proceedings, and are not even described in the brief. The statement of the case does not even mention the court in which the original judgment was rendered and upon which the errors complained of are predicated.
No supersedeas bond approved by the court is filed and the plaintiffs in error have had more than two years leniency in this court. There appearing from the examination of the proceedings and the authorities cited to be no errors, or merit in the appeal, it should be dismissed, and it is so ordered.